Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on June 2, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on June 2, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Robert A. Blaha on July 5, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:



1. (currently amended) A component carrier, comprising:
a stack comprising at least one electrically insulating layer structure and/or at least one electrically conductive layer structure;
a cooling structure including an array of exposed highly thermally conductive cooling structures, a first conductive layer, conductive structures, and a thermally conductive component layer;
wherein each of the exposed highly thermally conductive cooling structures is formed as a pillar, wherein the array of exposed highly thermally conductive cooling structures is integrally formed within a cavity of the stack without protruding over the cavity, and
wherein the array of exposed highly thermally conductive cooling structures defines cooling channels between the pillars for a cooling medium to flow through;
the conductive structures comprising at least a viaas an interface between the array of exposed highly thermally conductive cooling structures and the conductive structures,
a thermally conductive component layer contacting an entire main surface of the source of thermal radiation, wherein heat is guided from the source of thermal radiation to the array of exposed highly thermally conductive cooling structures.

Claim 4 is canceled



	Line 3 change “a cooling medium in a channel partially surrounding the cooling structures of the array of exposed highly thermally conductive cooling structures” to “the cooling medium in a channel of the cooling channels at least partially surrounding the 

Claim 9,
	Line 3 change “the cooling structure” to “the cooling structures”

Claim 12
	Line 4 change “Bismaleimide-Triazine” to “bismaleimide-triazine”
	Lines 5-6 change “Build-Up Film” to “build-up film”

Claims 17-20 are canceled










Allowable Subject Matter
5.	Claims 1, 3, 5, and 8-16 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “wherein each of the exposed highly thermally conductive cooling structures is formed as a pillar, wherein the array of exposed highly thermally conductive cooling structures is integrally formed within a cavity of the stack without protruding over the cavity, and
wherein the array of exposed highly thermally conductive cooling structures defines cooling channels between the pillars for a cooling medium to flow through;
the conductive structures comprising at least a via, wherein the first conductive layer is a continuous layer arranged as an interface between the array of exposed highly thermally conductive cooling structures and the conductive structures, and
a thermally conductive component layer contacting an entire main surface of the source of thermal radiation, wherein heat is guided from the source of thermal radiation to the array of exposed highly thermally conductive cooling structures” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art are made of record and not relied upon are considered pertinent to applicant's disclosure (most pertinent figures provided in parenthesis): 20190074264 (Fig. 4), 20100025082 (Figs. 1-2, 7-10), 20150085446 (Figs. 8-9), 20170154878 (Figs. 1-5), 20110272824 (Fig. 18), 20110176280 (Fig. 7), 20090108435 (Fig. 1A), 20070284711 (Fig. 2), 6400573 (Figs. 7-8)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818